J-A26043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JACQUELINE EDWARDS                               IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA


                    v.

ROBERT EDWARDS

                         Appellant                  No. 1956 MDA 2016


              Appeal from the Order Entered November 14, 2016
               In the Court of Common Pleas of Centre County
                        Civil Division at No(s): 14-0012


BEFORE: BOWES, J., OLSON, J., and RANSOM, J.

CONCURRING STATEMENT BY BOWES, J.:              FILED FEBRUARY 09, 2018

     Although I concur with the learned Majority’s conclusion that Appellant’s

attempt to appeal the trial court’s February 11, 2016 decision was untimely, I

write separately to voice my disagreement with its determination that

Appellant waived all his issues by failing to file a Rule 1925(b) concise

statement of errors complained of on appeal.

     I acknowledge that the Supreme Court established a bright-line rule in

Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), re-affirmed in

Commonwealth v. Castillo, 888 A.2d 775 (Pa. 2005), which mandates a

finding of waiver when an appellant fails to file a court-ordered Rule 1925(b)

statement. Further, I recognize that our case law dictates that a failure to

serve a copy of the Rule 1925(b) statement on the trial court, when directed

to do so, is also fatal to an appeal. Forest Highlands Community Ass’n v.
J-A26043-17



Hammer, 879 A.2d 223 (Pa.Super. 2005). Nevertheless, I believe that, under

the circumstances of this case, Appellant satisfied the spirit of Rule 1925(b),

and therefore, we should not find waiver of that basis.

      Herein, Appellant timely appealed the trial court’s November 14, 2016

order denying his petitions challenging the September 2016 QDRO order and

the February 11, 2016 equitable distribution order. The trial court directed

Appellant to file a Rule 1925(b) statement. Appellant failed to file or serve a

Rule 1925(b) statement with the trial court. Instead, Appellant filed a letter

with this Court, setting forth his claimed errors. The trial court considered

this letter and authored a responsive Rule 1925(a) opinion. Thus, appellate

review of Appellant’s issues was not hampered by his procedural miscue. As

such, I believe this Court, in the spirit of judicial economy and fairness, ought

to reach the merits of this appeal.

      Although the Appellant herein failed to comply with the language of Rule

1925, or the trial court’s express directive, he nevertheless satisfied its

purpose. As such, I would find that Appellant’s letter to this Court constituted

his Rule 1925(b) statement. Since the trial court filed a responsive opinion to

the claimed errors raised in that letter, we can conduct meaningful appellate

review.   Accordingly, I would not find his issues waived on that ground.

Nevertheless, I agree with the Majority’s holding that his issues were waived

for failing to timely appeal the February 11, 2016 equitable distribution order.

Hence, this concurring statement.

      Judge Olson joins this concurring statement.

                                      -2-